The defendant was convicted of the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol; the indictment averring that "said offense was committed by the defendant subsequent to the 25th day of January, 1919." He was given an indeterminate sentence of not less than 13 months' nor more than 15 months' imprisonment in the penitentiary, and from this judgment this appeal is taken. A careful examination of the record discloses that it is free from error of any character. A similar examination of the bill of exceptions shows that throughout the entire trial no exception was reserved to any ruling of the court. No special charges were refused to defendant, and none requested or given at the instance of the state. It follows, therefore, that the judgment of the lower court must be affirmed. Affirmed.